On January 30, 1924, a petition was filed in this court, wherein it is alleged that Fay Hankins and Everett See are detained and unlawfully imprisoned in the county jail at Tecumseh, by Grover C. Butler, sheriff of Pottawatomie county; that the cause or pretense of such restraint is as follows: That petitioners were jointly informed against in the county court of Pottawatomie county for the offense of petit larceny, and, without being allowed an attorney to represent them, then and there entered their plea to trespass, but did not enter their plea to petit larceny; that they are minors, and did not understand the full meaning of being arraigned — and praying for a writ of habeas corpus. On the same day a rule to show cause issued, made returnable before L.G. Pitman, judge of the superior court of Pottawatomie county, in the courtroom of said court at Shawnee, on the 4th day of February, 1925. From the return made to this court, it appears that on March 11, 1925, a hearing was had on the rule to show cause, and writ denied.